DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JASON TOLLEY,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1865

                           [August 23, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 92-21104CF10B.

  Jason Tolley, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Janvier v. State, 123 So. 3d 647 (Fla. 4th DCA 2013).

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.